Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 11, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-6, 8-10, 12, and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giannetti (US 2016/0067787).
Regarding claim 1, Giannetti discloses a tool body 10 (See Figure 2) including a damping apparatus (See Figure 2) for damping vibrations in a machining tool having besides the tool body a member 26 with at least one cutting edge (See Figure 1) to be secured to the tool body 10, wherein the damping apparatus is arranged in an internal room 20 of the tool body and comprises: a damper mass body 50 with an axial through bore 64; and a central tube 66 extending through said bore 64 (See Figure 2) and, the central bore being rigidly secured to the damper mass body inside the through bore (See Figure 2), wherein the central tube 66 is at both ends thereof rigidly connected to a tool body fixed part 16,10 (See Figures 2 and 3) (Note: the central tube is threadedly mounted in the tool body) and the central tube 66 is made of a material with a spring property allowing the damper mass body to oscillate in the internal room perpendicularly to the longitudinal extension of the central tube (Note: the dampening member 50 absorbs vibration by oscillating) [0007, 0043-0044].
Regarding claim 3, Giannetti discloses wherein the through bore 64 has at least one end thereof a length portion with larger cross-section dimensions than the central tube 66 leaving a space between the damper mass body and the central tube 66 (See Figure 2), and that wherein an element 72 is arranged to bridge the space between the central tube 66 and the damper mass body 50 at a location along the central tube 66 (See Figure 2).
Regarding claim 4, Giannetti discloses wherein said element 72 is rigid (Note: the element is in the form of an annular elastomer seal that maintains it shape such that it may be considered rigid) [0045].
Regarding claim 5, Giannetti discloses wherein said element has elastic properties (Note: the element is in the form of an elastomer seal such that it has elastic properties) [0045].
Regarding claim 6, Giannetti discloses wherein said element is an O-ring made of rubber (Note: the element is in the form of elastomer seal, e.g. rubber) [0045].
Regarding claim 8, Giannetti discloses wherein the through bore 64 has a said length portion and said element 72,74 is located at both ends of the through bore (See Figures 2 and 3).
Regarding claim 9, Giannetti discloses wherein the central tube is a machining tool cooling tube [0045] (See Figure 2).
Regarding claim 10, Giannetti discloses wherein the damper mass body 50 has a circular cylindrical shape with the through bore 66 extending along a center axis thereof [0043] (See Figure 1).
Regarding claim 12, Giannetti discloses a machining tool 10 comprising a tool body according to claim 1 (See Figure 1).
Regarding claim 13, Giannetti discloses use of a tool body according to claim 1 to damp vibrations in a machining tool in operation [0007].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannetti (US 2016/0067787), in view of Eichelberger (US 2018/0281074).
Regarding claim 2, Giannetti discloses the tool body of claim 1 as set forth above.  Giannetti does not disclose wherein the central tube is made of steel or carbon fibre.  Eichelberger discloses a tool body having a dampening member 328 and a central tube 324 mounted therein wherein the central tube 324 is formed of steel [0022].  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to modify Giannetti, in view of Eichelberger, such that the central tube is formed of steel since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giannetti (US 2016/0067787) in view of Frota de Souza Filho (US 2015/0375305), hereinafter Frota.
Regarding claim 11, Giannetti discloses the tool body of claim 1 as set forth above.  Giannetti does not disclose wherein the internal room contains a damping fluid, .

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL MARTENS JANESKI whose telephone number is (571)270-1681.  The examiner can normally be reached on Mon - Fri, 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL M JANESKI/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERIC A. GATES/Primary Examiner, Art Unit 3722